Citation Nr: 1526174	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  12-35 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for posttraumatic stress disorder (PTSD) effective January 28, 2010.

2. Entitlement to an initial disability rating in excess of 50 percent for PTSD effective September 18, 2014.

3. Entitlement to total disability based on individual unemployability (TDIU) due to a service-connected disorders.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from December 1970 to May 1977.

This matter is on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The RO granted service connection for PTSD and rated the Veteran's mental health symptoms as 10 percent disabling.  In October 2014, the Board remanded the appeal for further development.

Pursuant to the Board's October 2014 remand directives, the Appeals Management Center (AMC) obtained the Veteran's outstanding VA medical records (VAMRs), provided a VA examination, associated the examination report with the claims file, and readjudicated the claim.  See January 2015 Supplemental Statement of the Case (SSOC).  There was substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. W., 13 Vet. App. 141, 147 (1999) (requiring substantial compliance with Board remand directives).

The Veteran testified before the undersigned at a September 2014 Travel Board hearing.  During the hearing the undersigned engaged in a colloquy with the Veteran toward substantiation of the claim.  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  A transcript of the hearing is in the claims file. 

In a December 2014 rating decision, the AMC granted a 50 percent disability rating for PTSD effective September 18, 2014.  The 50 percent disability rating does not represent a grant of the maximum benefits allowable; consequently, the Veteran's claim remains on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal was processed using the Virtual VA paperless claims processing system.  Any future consideration of this case should account for the electronic record.

The issue of entitlement to TDIU for service-connected disabilities is addressed in the REMAND section of this decision is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to September 18, 2014 the Veteran's PTSD is characterized by symptoms such as lack of motivation/interest, irritability and feelings of anger, intrusive recollections, thoughts, and nightmares, avoidance, and chronic sleep disturbance.

2. From September 18, 2014 onwards the Veteran's PTSD is characterized by symptoms such as depressed mood, anxiety, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, hypervigilance and irritability/angry outbursts, increasing social isolation/estrangement, and anxiety when in a crowd.


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating of 30 percent (but no more) for PTSD effective January 28, 2010 are satisfied.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.130, Diagnostic Code (DC) 9411 (2014).

2. The criteria for an initial disability rating in excess of 50 percent for PTSD effective September 18, 2014 are not satisfied.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.130, DC 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

In initial rating cases, where service connection has been granted and an initial disability rating and effective date assigned, VCAA notice under 38 U.S.C.A. § 5103(a) is no longer required because the purpose of the notice was fulfilled by the grant of service connection.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In this respect, the March 2010 letter that notified the Veteran of the elements of service connection for PTSD and informed him of his and VA's respective responsibilities for obtaining evidence in support of his claim, satisfied the duty to notify.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. at 484; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains STRs, PMRs, records from the Social Security Administration (SSA), and VAMRs.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The VA examination and/or opinion must be adequate to decide the claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012). 

The November 2014 VA mental health examiner reviewed the Veteran's claims folder, interviewed the Veteran, and described the Veteran's mental health symptoms in sufficient detail to enable the Board to make a fully informed decision.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion").  The November 2014 VA examination report is adequate to decide the claim.

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Merits of the Claims

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV.  Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment.  38 C.F.R. § 4.10.  The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability.  Id.  

The Schedule assigns DCs to individual disabilities.  DCs provide rating criteria specific to a particular disability.  If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant.  38 C.F.R. § 4.3.  The Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs-a practice known as pyramiding-is prohibited.  Id; see 38 C.F.R. § 4.14.  

In initial disability rating cases, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims).

The Veteran's service-connected PTSD has been evaluated under the General Rating Formula for Mental Disorders, which assigns ratings based on particular symptoms and the resulting functional impairment(s).  See 38 C.F.R. § 4.130, DC 9411.  The General Rating Formula is as follows:

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events)

A 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A noncompensable (zero percent) rating is assigned for a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.

The symptoms associated with each rating in 38 C.F.R. § 4.130 do constitute an exhaustive list; rather, they serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the DCs.  See id.  VA must consider all symptoms of a claimant's disorder that affect his or her occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (1st through 4th eds.) (DSM).  See Mauerhan v. Principi, 16 Vet. App. 436, 443.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the DC, the appropriate, equivalent rating will be assigned.  Id.  In this regard, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126.  Although VA considers the level of social impairment, it does not assign an evaluation based solely on social impairment.  Id. 

In evaluating psychiatric disorders, VA considers a claimant's Global Assessment Functioning (GAF) scores, which are based on a scale set forth in the DSM reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  According to DSM (4th ed.), a score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)."  Id.  The Court has found that certain scores may demonstrate a specific level of impairment.  See Richard, 9 Vet. App. at 267; Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001) (observing that a GAF score of 50 indicates serious impairment).

The medical evidence shows that the Veteran sought treatment for his mental health symptoms beginning in 2009.  In April 2009, the Veteran was provisionally diagnosed as having depression and found to have symptoms such as anxiety and panic, irritability/anger, disturbed sleep, and social isolation.  He denied being constantly on guard, watchful, and/or easily startled, reported no hallucinations or delusions, and stated that he was seeking employment and lived with his adult son.  In July 2009, a VA counselor assigned the Veteran a GAF score of 52 , which is indicative of moderate overall impairment.  The Veteran reported that he avoided crowds, lacked motivation, and mostly stayed home and watched television.  However, he also reported that he was working to establish his own internet business.

In August 2009, the Veteran requested a referral for mental health treatment due to depression.  August 2009 VAMRs  ("I'm not suicidal, just tired for being depressed.").  The following month (September 2009), the Veteran reported a "lot of socialization with friends and family in the past three weeks."  In December 2009, he reported regular marijuana use, occasional exercise, and anger problems.  September & December 2009 VAMRs.  The Veteran stated that he was considering beginning volunteer work and that he continued to enjoy riding motorcycles.  December 2009 VAMRs.

By March 2010, the Veteran reported that he was no longer constantly in "destruct mode" and that he isolated himself whenever he became irritated.  He also reported ongoing enjoyment of motorcycle riding.  In April 2010, a VA counselor noted that the Veteran demonstrated improved grooming, does not want to get out of bed, easily becomes agitated with people, has lost interest in activities, and has low energy.  In June 2010, the Veteran reported feeling hopeless but not suicidal and in July 2010 he reported that he stays home most of the time but continues to ride his motorcycle.  The following month (August 2010), the Veteran was assessed as having depression, symptoms of panic, and possible PTSD and anxiety.  August 2010 VAMRs.

In September 2010 a VA psychologist assigned the Veteran a GAF score of 65 in relation to his PTSD, which is indicative of mild overall impairment.  See also September 2010 VAMRs (noting that the Veteran had had depressive symptoms for six years, was suspicious, and remained uncomfortable around people).  The examiner assigned a GAF score of 55 based on the combined impact of the Veteran's PTSD and depression.  He noted that the Veteran experienced the following symptoms: intrusive recollections, thoughts, and nightmares related to his experiences in Vietnam; avoidance of reminders of the Vietnam War; hypervigilance and startled reaction; anger control problems primarily involving road rage; chronic sleep disturbance (less than six hours of sleep a night); difficulty being affectionate toward others; a lack of interest in pleasurable activities; and avoidance of people and crowds.  The examiner also noted that the Veteran had chronic symptoms of depression related to the death of his wife in 2003.

On examination, the Veteran appeared: cooperative, appropriately dressed and adequately groomed, and oriented to person, place, time, and purpose.  The examiner found no evidence of hallucinations, delusions, or significant cognitive impairment and noted that the Veteran's memory was within normal limits.  The Veteran reported chronic anxiousness and dysphoric mood and displayed a wide range of effect on examination.  The examiner observed no impairment of thought process or communication and that the Veteran was capable of completing basic activities of daily living and managing his financial affairs.  He concluded that the Veteran experienced "chronic mild post traumatic stress disorder" and "mild overall emotional and social impairment due to his symptoms of post traumatic stress disorder."  The examiner added that the Veteran's "level of occupational impairment does not appear to be significantly affected by his Vietnam experiences." 

In July 2011, the Veteran's long-time friend (S.J.U.) submitted a statement as to the severity of the Veteran's PTSD symptoms.  S.J.U. noted that the Veteran was prone to extreme anger that could turn violent or lead to total isolation and that the Veteran's anger problems had strained relations with former employers and with friends to the extent that he cannot hold down a job.  S.J.U. also noted that the Veteran experienced sleep problems, had a "deep distrust" of people, and a poor relationship with son.  According to S.J.U., the Veteran's appearance and behavior during the September 2010 VA examination was not indicative of the severity of his mental health symptoms (i.e., the Veteran tries to obfuscate his mental health symptoms in order to minimize the limiting effects of his PTSD).

In December 2011, the Veteran appeared pleasant and cooperative during a VA consultation and denied suicidal or homicidal ideation.  He reported that he has not had any legal problems since he stopped drinking and continues to enjoy riding his motorcycle.  He was diagnosed as having marijuana dependence.  December 2011 VAMRs; see also September 2011 (reporting that the Veteran uses marijuana to manage his physical pain).  In the same month (December 2011), S.J.U.-the Veteran's friend-reported that the Veteran stays at home and watches television most of the time, experiences considerable physical pain and anxiety that prevents him from working, is confrontational, avoids crowds, and experiences poor sleep.  See also January and February 2012 VAMRs (documenting frequent panic attacks when the Veteran is in a crowd, days when the Veteran stays in bed all day, and an increase in the Veteran's prescription medications for depression).

In March 2012, the Veteran was examined by an SSA physician.  The physician noted that the Veteran lives alone, performs limited activities of daily living, rides a motorcycle, and is mildly to moderately active.  He also noted that the Veteran appeared clean and casually dressed, demonstrated a good affect, and had no problems with behavior, memory, tracking, and/or conversational understanding.  The Veteran reported that he last worked three years ago as a welder and that he stopped working when his job ended.

The Veteran was also examined by an SSA clinical psychologist in March 2012.  Although the psychologist assigned the Veteran a GAF score of 58, which is indicative of moderate symptoms, he concluded that the Veteran had "relatively mild symptoms of depression and posttraumatic stress disorder."  On examination, the Veteran demonstrated: an ability to understand and remember instructions; sustained concentration and attention; appropriate social interaction; and logical and goal-directed thoughts.  The Veteran was oriented to person, place, time, and purpose.  The SSA psychologist noted no signs of major psychopathology (e.g., hallucinations, delusions, or preoccupations) and that the Veteran was appropriately dressed and well groomed.  

During the SSA mental health assessment, the Veteran reported periodic difficulties with anger (exacerbated by alcohol use), avoiding speaking about his combat experiences in Vietnam, social isolation, and emotional numbness.  He denied suicidal ideation or intent.  He also reported sleeping approximately four hours a night and experiencing hypervigilance and irritability.  The SSA psychologist noted that the Veteran used marijuana on a daily basis, has a history of methamphetamine use, and served four years in prison for drug possession.  The Veteran remained married to same woman until her death due to lung cancer (the couple divorced and remarried once), reported having "several women friends" whom he sees up to twice a week, and is "quite active riding motorcycles."

The SSA psychologist found that the Veteran was able to drive, manage his finances, perform basic household chores, dress himself, and complete his own hygiene.  He also found that the Veteran is "primarily focused on his physical difficulties as his main barrier to working" and confirmed that the Veteran's physical disabilities, not his mental health symptoms, restricted his ability to work.

In April 2012, SSA determined that the Veteran's mental health symptoms resulted in mild restrictions on daily living, moderate difficulties with social functioning, and mild difficulties maintaining concentration, persistence, and/or pace.  SSA also determined that the Veteran's mood disorder and irritability/anger limited him to performing work that does not require frequent public or co-worker contact.  SSA found that the Veteran was capable of making simple work-related decisions, but needed an understanding supervisor to work effectively.  The SSA eventually granted disability based primarily on the Veteran's heart disability.  See April 2012 Disability Determination and Transmittal.

The Veteran underwent another VA mental health examination in October 2012.  The VA examiner observed that the Veteran's symptoms were consistent with the findings of the September 2010 VA examination and that there had been no "significant remission of symptoms since his [the Veteran's] last evaluation."  The examiner noted that the Veteran's symptoms included: intrusive thoughts and memories of his experiences in the Vietnam War, insomnia, mild memory loss, anxiety and hypervigilance, flattened affect, disturbances in motivation and mood, difficulty concentrating, irritability and outbursts of anger, estrangement, markedly diminished interest in activities, and avoidance of anything that reminds him of his combat experience in Vietnam.  The examiner also noted that the Veteran's PTSD was secondary to his non-service-connected depression.  

Although the October 2012 VA examiner found that the Veteran's PTSD resulted in difficulty establishing work and social relationships, he also found that the Veteran's occupational and social impairment was due to mild or transient PTSD symptoms and that any decrease in the Veteran's work efficiency/ability to perform occupational tasks resulted only during periods of significant stress.  Moreover, the Veteran reported that he no longer works due to physical limitations.  The VA examiner observed that the Veteran's memory problems, irritability, and fatigue mildly impact his ability to work and that the Veteran was employable in a loosely supervised setting.

During the October 2012 VA examination, the Veteran reported that he lives by himself and has done so for approximately a year and that he spends most of his time alone watching television.  However, he also reported that he tries to get out of the house at least once a day (although some days he does not leave bed), enjoys visiting people, takes rides through the countryside on his motorcycle, is engaged in regular social activities, and often sees friends when he leaves his home.  See also March 2013 VAMRs (denying suicidal ideation); October 2013 VAMRs (reporting that the Veteran has become more emotional (he has cried while watching television) and experiences feelings of guilt for not being more supportive of his son).

In August 2014, the Veteran reported that marijuana use reduces his anxiety and that he had not left the house in three days, adores his grandchildren, is thinking of joining the Masons because the organization has a motorcycling component, and is "thinking about expanding his world."

At the September 2014 Travel Board hearing, the Veteran alleged that the October 2012 VA examination report does not accurately assess the severity of his PTSD symptoms.  He argued, through his representative, that the VA examiners "don't quite see the dots and connect them together to see that maybe it [the Veteran's PTSD] warrants an increase."  The Veteran insisted that his PTSD symptoms warranted a 70 percent disability rating.

During the hearing, the Veteran stated that his mental health symptoms impacted his ability to be out in public and to work and that he is extremely selective as to whom he socializes with.  He testified that he worked by himself as welder until 2006 and that he stopped working due to the stress of having to work with different people.  He also testified that he experiences panic attacks-he reportedly had a panic attack on the way to the hearing-and that these attacks as well as his anxiety interfered with his ability to work.  With respect to personal relationships, the Veteran testified that he had a very good relationship with his wife, but has a fragile relationship with his son.  He also testified to having "several companions," but little interest in marriage, and keeping his distance from his grandchildren and from strangers for fear of hurting somebody or acting in a way that might frighten his grandchildren.  The Veteran reported a history of anger management problems-and that his inability to control his anger has resulted in violence outbursts and legal problems-having no steady job, socializing with friends once a month, placing weapons throughout his home to help ensure his security, and riding his motorcycle.  September 2014 Hearing Transcript ("[I]t's my biggest fear is I'm afraid of confrontation.").  He also reported having disturbed sleep, staying at home for extend periods (four to five days), poor hygiene, and a worsening of his symptoms since his last VA examination in October 2012. 

The November 2014 VA examiner opined that the Veteran's depression and PTSD are inter-related and that his mental health symptoms cause mild to moderate social impairment.  The examiner identified the following mental health symptoms: depressed mood, anxiety, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, hypervigilance and irritability/angry outbursts, nightmares and intrusive thoughts of combat, avoidance, and increasing social isolation/estrangement with continued avoidance of crowds due to anxiety, feeling distant and mistrustful of others, and losing interest in engaging in activities.

On examination, the Veteran appeared appropriately dressed and well groomed, provided information when prompted, was oriented to person, place, time, and purpose, and demonstrated logical and goal oriented thoughts.  He exhibited no signs of major psychopathology (e.g., hallucinations and delusions): his affect was constricted, his mood neutral, and his attention and memory intact.

The examiner opined that the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  He also opined that the Veteran can generally function satisfactorily in the work environment with normal routine behavior, self-care, and conversation.  The examiner noted that the Veteran has a good work record and had no occupational impairments while he worked.  The Veteran worked for the same company for ten years before he stopped working due to physical problems and had no difficulties on the job, to include no disciplinary actions or work absences due to mental health issues.  On examination, the Veteran demonstrated the ability to understand and remember instructions and to sustain the attention needed for completing work tasks.  Based on these findings, the examiner concluded that the Veteran's PTSD would result in mild difficulty with motivation and concentration in the workplace.  With respect to social activities, the examiner observed that the Veteran goes on romantic dates about once a month, sees his son and grandchild on a daily basis, regularly sees his friends, and rides his motorcycle accompanied by friends one to two times a week.  

Increased Initial Disability Rating for PTSD effective January 28, 2010

The criteria for an initial disability rating of 30 percent (but no more) for service-connected PTSD are satisfied.  See June 2014 Statement of Accredited Representative.

Despite being diagnosed as having mild mental health symptoms, the Veteran's PTSD resulted in occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks.  See September 2010 and October 2012 VA Examination Reports.  The Veteran sometimes stayed at home for several days at a time.  April 2010 & July 2010 VAMRs; July & December 2011 Witness Statements.  He experienced symptoms of panic, but only when he was in a crowd of people, and moderate difficulties with social functioning.  January & February 2012 VAMRs; April 2012 SSA Determination (finding that the Veteran can perform work that does not require frequent public or co-worker contact); October 2012 VA Examination Report (finding that any decrease in the Veteran's work efficiency/ability to perform occupational tasks resulted only during periods of significant stress).  Giving the Veteran the benefit of the doubt, his PTSD symptoms satisfy the criteria for a 30 percent rating effective January 28, 2010.

The Veteran's PTSD symptoms are not sufficiently severe to warrant a disability rating in excess of 30 percent effective January 28, 2010.  

Although the Veteran was assessed as having moderate mental health symptoms in July 2009 (six months prior to his submitting a claim for service connection for PTSD), his symptoms improved by Spring of 2010.  See December 2009 (expressing an interest in engaging in volunteer activities); April 2010 VAMRs (noting improved grooming).  In March 2010, the Veteran reported a reduction in his aggression and the use coping methods (e.g., temporary isolation) to help manage his anger.  The September 2010 VA examiner distinguished between the Veteran's symptoms of PTSD and depression and found that his PTSD resulted in mild social and occupational impairment.  Id. (observing that the Veteran was cooperative, appropriately dressed, and adequately groomed on examination, and exhibited no significant cognitive and/or social impairment).  The October 2012 VA examiner also distinguished between the Veteran's PTSD and depression and found that the Veteran's PTSD remained mild.

Despite the Veteran's claims to the contrary, the September 2010 and October 2012 VA examination reports constitute probative evidence that weighs against a disability rating in excess of 30 percent effective January 28, 2010.  See September 2014 Hearing Transcript; July 2011 Witness Statement (stating that the Veteran's behavior on examination was not indicative of the severity of his PTSD).  The VA examiners are licensed psychologists who reviewed the Veteran's pertinent medical history, interviewed the Veteran, and clearly identified the symptoms associated with the Veteran's PTSD.  In addition, the VA psychologists' findings are consistent with the findings made by the March 2012 SSA examiners.  March 2012 SSA Physical Examination (noting that the Veteran was clean and casually dressed, demonstrated a good affect, and no problems with behavior, memory, tracking and conversational understanding); March 2012 SSA Mental Health Examination (finding "relatively mild symptoms of depression and posttraumatic stress disorder" based on the Veteran's normal cognitive abilities and social interaction and lack of any major psychopathology).

Even assuming that the September 2010 and October 2012 VA examiners minimized the effects of the Veteran's PTSD symptoms, the Veteran's self-reports of a good work history, an active dating life, an avid interest in motorcycle riding, and regular social interaction with family members-he lived with his adult son for at least a year-and friends establish that, prior to September 18, 2014, his PTSD symptoms did not result in occupational and social impairment with reduced reliability and productivity.  See September 2010 & October 2012 Examination Reports; see also March 2010, July 2010, & December 2011 VAMRs (documenting the Veteran's ongoing interest in motorcycle riding).  Moreover, the fact that the Veteran presented well on VA examination suggest that he is able to interact effectively with strangers.

Although the Veteran testified that his anger problems have led to violent altercations, he has repeatedly stated that his violent outbursts stopped after he stopped drinking alcohol.  See e.g., December 2011 VAMRs (stating that the Veteran's violent outbursts related to alcohol use).  In this respect, the Veteran's current PTSD results in irritability and anger, but not violent outbursts.  See September 2010 & October 2012 VA Examination Reports (reporting mild symptoms that do not include feelings of violence).  Similarly, although the Veteran testified to having a strained relationship with his adult son, he lived with his son for a year and sees his son on a daily basis.  January 2012 & February 2012 VAMRs; March 2012 SSA Psychological Examination Report; September 2014 Hearing Transcript; November 2014 VA Examination Report.  In addition, the Veteran's panic attacks only occur when he is in a crowd and so are relatively easily managed.

The evidence is in equipoise.  The benefit of the doubt applies and the criteria for a 30 percent disability rating (but no more) for PTSD are approximated as of January 28, 2010.  See 38 C.F.R. §§ 3.102; 4.3 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55.

Increased Initial Disability Rating for PTSD effective September 18, 2014

The criteria for an initial disability rating in excess of 50 percent from September 18, 2014 onwards for service-connected PTSD are not satisfied.  See June 2014 Statement of Accredited Representative.

The Veteran's medical history does not document symptoms such as suicidal ideation, obsessional rituals, and near-continuous panic, which result in deficiencies in most areas, to include work and family relations.  The Veteran has good work history, with no indication of conflict or excessive absence due to his PTSD, and retired largely due to his physical ailments.  March 2012 SSA Mental Health Examination.  He had a good relationship with his now-deceased wife, sees his son on a daily basis, and adores his grandchildren.  August 2014 VAMRs.  The Veteran also remains social: he often rides his motorcycle with friends and as recently as August 2014 considered joining a social organization that had a motorcycle component and expressed a desire to "expand[] his world."  Id.  He has reported that his anger is better controlled since he stopped drinking alcohol and that he is able to prevent violent outbursts by isolating himself when he feels angry.  He has also demonstrated adequate grooming on examination and has an active dating life.

In summary, although the Veteran's PTSD worsened after the October 2012 VA examination, see September 2014 Hearing Transcript, they result in only an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  November 2014 VA Examination Report.

The preponderance of the evidence weighs against entitlement to a disability rating for PTSD in excess of 50 percent from September 18, 2014 onwards and the claim is denied.  See 38 C.F.R. §§ 3.102; 4.3 (2014); Gilbert, 1 Vet. App. at 55.

Entitlement to an Extraschedular Rating

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2014); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances.  When an assigned rating is deemed inadequate, the case may be referred for extraschedular consideration.  Id; see also Johnson v. McDonald, 762 F. 3d 1362 (2014).

Whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is based on a three-step inquiry.  Thun, 22 Vet. App. at 115.  First, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.  In making this determination, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular criteria are inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the veteran's disability picture requires the assignment of an extraschedular rating.  Id.  

Referral for extraschedular consideration is not warranted.  A comparison of the Veteran's service-connected disabilities-tinnitus, bilateral hearing loss, PTSD, coronary artery disease, diabetes mellitus-and the rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  The Veteran's hearing disabilities are manifested by symptoms such as ringing in the ears and functional impairments that are addressed by the rating criteria.  38 C.F.R. §§ 4.85, 4.86, 4.87 DCs 6100 & 6260.  The Veteran's PTSD is manifested by symptoms that are also addressed by the rating criteria.  38 C.F.R. §§ 4.130, DC 9411.  These symptoms include: anxiety, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, hypervigilance and irritability/angry outbursts, nightmares and intrusive thoughts of combat, avoidance, and social isolation.  See September 2010, October 2012, & November 2014 VA Examination Reports.  Similarly, the Veteran's coronary heart disease and diabetes are manifest by symptoms that are included in the Schedule.  38 C.F.R. §§ 4.104, DC 7005 & 4.119, DC 7913.  The Veteran's coronary artery disease is manifested by a cardiac hypertrophy on an echocardiogram and by the fact that a workload of greater than five METs but not great than seven METs results in dyspnea, fatigue, angina, dizziness, or syncope.  His diabetes is manifested by a requirement for an oral hypoglycemic agent and by the need for a restricted diet.  Thus, the Veteran does not have symptoms associated with his service-connected disabilities that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  Because the evidence does not show that the Veteran's service-connected disabilities are "exceptional" or "unusual" when compared with the rating criteria, the available schedular evaluations are adequate to rate the Veteran's service-connected disabilities.

The first step of the extraschedular inquiry is not satisfied.  See id.  In the absence of this threshold finding, there is no need to consider the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See id. at 118-19 (holding that the Board's "threshold" finding that the rating criteria were adequate to evaluate the  veteran's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Moreover, such related factors are not shown.  Accordingly, referral for extraschedular consideration is not warranted.  Id.

\

ORDER

An initial disability rating of 30 percent for PTSD from January 28, 2010 onwards is granted.

An initial disability rating in excess of 50 percent for PTSD from September 18, 2014 onwards is denied.


REMAND

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

The issue of entitlement to TDIU has been raised in connection with the evaluation of the Veteran's PTSD.  See 38 C.F.R. §§ 3.340, 4.16 (2014); see also Rice v. Shinseki, 22 Vet. App. 447, 453-455 (2009) (holding that TDIU is not a separate claim for benefits; rather, it involves an attempt to obtain an appropriate rating for a disability or disabilities).  At the September 18, 2014 Travel Board Hearing, the Veteran testified that he stopped working due to workplace stress that manifested in the form of panic attacks and anxiety and that, in turn, aggravated his service-connected heart disability.  The issue of unemployability is also raised by the July 2011 and December 2011 witness statements and by an April 2012 SSA Disability Determination, which found that the Veteran was disabled based primarily on his service-connected heart disability but also due to his mental health symptoms.  The Board has appellate jurisdiction of this issue by virtue of the Veteran's appeal of the initial evaluation of his service-connected PTSD.  See Rice, 22 Vet. App. at 453; see also 38 C.F.R. § 19.9 (2014).

According to the Schedule, if unemployability is the result of only one service-connected disability, this disability must be ratable at 60 percent or more.  See 38 C.F.R. § 4.16(a).  If it is the result of two or more service-connected disabilities, at least one disability must be ratable at 40 percent or more and the combined disability rating must be 70 percent or more.  Id.  Disabilities of one or both upper extremities or one or both lower extremities (to include the bilateral factor), disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system (such as orthopedic disabilities) are considered as one disability for TDIU purposes.  Id.

The schedular criteria for TDIU are not met prior to September 18, 2014.  See 38 C.F.R. § 4.16(a).  The Veteran's service-connected disabilities are rated as follows: bilateral hearing loss 0 (zero) percent disabling; tinnitus 10 percent disabling (effective December 31, 2008); coronary artery disease 30 percent disabling (effective May 31, 2012); diabetes mellitus 20 percent disabling (effective August 20, 2013); PTSD 30 percent disabling effective January 28, 2010 and 50 percent disabling effective September 18, 2014.  See December 2014 Rating Decision.  The Veteran's combined disability rating is: 10 percent effective December 31, 2008; 40 percent effective January 28, 2010; 60 percent effective May 31, 2012; 70 percent effective August 20, 2013; and 80 percent effective September 18, 2014.  

The Veteran's service-connected disabilities do not satisfy the schedular criteria for TDIU prior to September 18, 2014.  38 C.F.R. § 4.16(a).  Consequently, the inferred claim of entitlement to TDIU is referred to the Director of the Compensation and Pension Service for consideration prior to the Board adjudicating the claim.

The appeal is REMANDED for the following actions:

1. Send the Veteran a VCAA notice letter informing him of the requirements for establishing entitlement to TDIU.

2. Request that the Veteran identify and secure any relevant private medical records (PMRs) and other relevant evidence that is not in the claims file.  Associate any records identified by the Veteran with the claims file.  If any records are unavailable, document their unavailability within the claims file and advise the Veteran so that he can submit any copies of the unavailable records in his possession.

3. Obtain any outstanding VA medical records (VAMRs) from November 2014 onwards and associate them with the claims file.

4. Refer the issue of entitlement to TDIU to the Director of the Compensation Service for an opinion as to whether the Veteran's service-connected disabilities prevented him from working at any time between January 28, 2010 and September 18, 2014.  38 C.F.R. 38 C.F.R. §§ 3.340, 4.16 (2014).  

5. After the above development and any other development that may be warranted based on additional information or evidence received is completed readjudicate the issue of entitlement to TDIU based on service-connected disability.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


